Citation Nr: 1114725	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  08-10 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease (DDD) and stenosis of the cervical spine, status-post discectomy and fusion.

2.  Entitlement to service connection for left C6 radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from November 1978 to February 1995.  The Veteran has additional unverified service in the United States Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

On September 14, 2009, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board notes that the instant matter was previously before the Board in December 2009, at which time the Board remanded claims for service connection for DDD and stenosis of the cervical spine, left C6 radiculopathy, and a low back disability for further evidentiary development, to include obtaining a VA medical examination in connection with the Veteran's claims.  A decision review officer (DRO) issued a January 2011 decision in which the Veteran was awarded service connection for arthritis of the lumbar spine.  The Veteran was informed that if he disagreed with the DRO's decision, he had one year from the date of the letter notifying him of the decision to appeal.  Although the appeal period has not yet expired, there is no indication in the claims folder that the Veteran has expressed disagreement with any aspect of the grant of service connection, the assigned rating, or the effective date assigned for the low back disability.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely notice of disagreement to a rating decision and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2010); Roy v. Brown, 5 Vet. App. 554 (1993).  As there is nothing of record at this time to indicate any disagreement with the issue decided in the January 2011 decision, the Board will not include it in its appellate review.

The Board also notes that during his September 2009 hearing, the Veteran asserted his belief that his left arm radiculopathy is the result of a March 2007 surgery performed at the VA medical center (VAMC) in Memphis, Tennessee.  He has thus raised the issue of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151.  As that claim has not yet been adjudicated, it is not properly before the Board at this time; hence, the Veteran's claim for 38 U.S.C.A. § 1151 compensation benefits is referred to the agency of original jurisdiction (AOJ) for appropriate action.  


REMAND

A "veteran" is defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002).  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2010); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c).  "The term 'Reserve' means a member of a reserve component of one of the Armed Forces."  38 U.S.C.A. § 101(26).  With respect to members of the Army National Guard or Air National Guard, ACDUTRA means full-time duty under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(c).

As noted, the term "active military, naval, or air service" includes active duty.  It also includes "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a); see McManaway v. West, 13 Vet. App. 60, 67 (1999) (citing Paulson v. Brown, 7 Vet. App. 466, 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.").  

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In March 2007, the Veteran filed a claim for VA disability compensation, seeking service connection for, among other things, neck pain and numbness of the left arm, which claims were denied by the RO in August 2007.  During the course of his appeal, the Veteran stated that he had service in the United Stated Army Reserve in addition to his period of active duty from November 1978 to February 1995.  In December 2008, the RO sent to the Veteran a letter noting that he had indicated his association with a Reserve or Guard unit and requesting that he provide the RO with certain information, to include his name, mailing address, telephone number of his unit, dates of unit assignment, and a statement as to whether he was currently assigned to the unit and whether the unit was a Reserve unit or a National Guard unit.  It does not appear that the Veteran provided the requested information; however, a limited number of the Veteran's Reserve service records were received and associated with the claims folder.

Also in December 2008, the RO requested from the National Personnel Records Center (NPRC) any records related the Veteran's Reserve service.  The NPRC responded that it had no records for the Veteran.  The RO then requested from the VA Records Management Center copies of any separation documents for the Veteran.  The Veteran's DD-214 was forwarded.  In a June 2009 statement, the Veteran asserted that he was injured while serving in the Army Reserves and working at the Memphis Shelby County Airport Authority.  

Based upon the evidence contained in the claims folder currently before the Board, it is clear that the Veteran had Reserve service after his period of active duty.  However, the nature of the Veteran's service thereafter is not clear as to whether any portion of it can be considered as active military service or active duty.  Although the Veteran in this case achieved "veteran" status by virtue of his period of active duty, because it now appears that he is claiming service connection for an injury incurred during his period of Reserve service, the issue of eligibility for service connection in this case turns on the nature of the Veteran's Reserve service and whether it amounts to "active military, naval, or air service."  38 U.S.C.A. § 101(2), (22), (24).  Accordingly, because the claims folder contains no confirmation of the Veteran's Reserve service, a remand is necessary to clarify the Veteran's Reserve service dates, branch of service, and, to extent possible, all periods of active duty, ACDUTRA, or inactive duty training.  On remand, the Veteran's complete military personnel records must be obtained and associated with the claims folder.  

Also on remand, the Veteran must be adequately notified of the information and evidence necessary to substantiate claims in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010).  These provisions provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court), held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

Although the December 2008 letter requested that the Veteran provide information regarding his National Guard or Reserve duty service, it did not specifically inform him of the information and evidence necessary to substantiate a claim based on National Guard or Reserve duty service.  Accordingly, on remand, the Veteran should be sent a new VCAA letter notifying him of the information and evidence necessary to substantiate his service connection claims, which notice includes specific information on the element of "veteran" status based on Reserve duty service.  

VA's duty to assist also includes the duty to provide a medical examination or obtain a medical opinion "when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C.A. § 5103A(d).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2010).  Moreover, the United States Court of Appeals for Veterans Claims has held that a remand by the Board confers on the claimant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In December 2009, the Board remanded the matters currently on appeal for the AOJ to provide the Veteran with a VA examination in connection with his claims.  The remand directed the VA examiner to ascertain the nature of each neck and left arm disability and to discuss the etiology and onset of any diagnosed disability.  The examiner was also requested to opine as to whether it was at least as likely as not that any diagnosed disability was related to the Veteran's active military service or caused or made worse by any other disability.  

In June 2010, the Veteran was provided with a VA examination.  The examiner found the Veteran to have "chronic left arm pain[, m]ost likely secondary to impingement syndrome of the left shoulder."  The examiner also noted the Veteran was status post anterior cervical discectomy and fusion (ACDF) surgery.  The examination report was returned to the examiner for him to comply fully with the Board's December 2009 remand.  In a July 2010 addendum, the examiner noted that a review of the claims folder failed to reveal any injury to the cervical spine and showed that the Veteran first began to experience pain in January 2003.  The examiner stated that because the record did not contain evidence of cervical spine pain prior to January 2003, he could not express any opinion in regards to the etiology of the Veteran's disc herniation other than saying it was idiopathic and could not, without speculation, associate any cervical spine pain with the Veteran's military service.  As for the Veteran's left arm pain, the examiner noted that it appeared to be radicular in nature and stated his belief that the left arm pain was not due to any injury sustained in service, as there were no shoulder injuries documented in the evidence of record.  

The RO again returned the examination report to the examiner, noting that if the examiner could not express an opinion without resort to speculation, he must fully explain why the question presented was so outside the normal practice as to be impossible to use his medical expertise to render such an opinion.  In December 2010, another VA examiner reviewed the VA examination report and addendum and made the following comment:  "I feel like regarding his cervical spine *-* [the VA examiner's] assessment that it is less likely as not that his cervical spine condition is related to h[i]s military service."  

The December 2010 addendum is confusing at best.  It appears that the reviewer concluded that the July 2010 VA examiner intended to opine that the Veteran's DDD of the cervical spine was less likely than not related to his military service.  However, as the December 2010 addendum was provided by a different examiner and there is no indication that he consulted with the initial VA examiner, it is unclear on what basis the December 2010 reviewer formulated such a statement.  Further, the question posed by the RO in requesting the addendum was for the examiner to more fully explain why he could not reach a conclusion without resorting to speculation.  As the December 2010 addendum seemingly provides a different conclusion than that reached by the July 2010 examiner, and it does not appear that the claims folder was reviewed by the December 2010 reviewer, the Board finds that the June 2010 VA examination report and July and December 2010 addenda do not comply with the Board's December 2009 remand or with the AOJ's requests for clarification.  Further, as it now appears that the Veteran is claiming that he sustained an injury to his neck while serving on Reserve duty, an examination that addresses the likelihood that his current DDD and stenosis of the cervical spine and left C6 radiculopathy are related to an injury sustained therein is necessary.

Accordingly, the Board finds that a remand of the service connection claims is necessary because there is not sufficient competent medical evidence on file to make a decision on the claims.  See Barr, supra; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that Board must consider whether medical opinion contains "such sufficient information that it does not require the Board to exercise independent medical judgment").  On remand, the Veteran should be scheduled for a new VA examination that addresses the onset of the Veteran's DDD and stenosis of the cervical spine and left C6 radiculopathy.  

Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ should send to the Veteran a new VCAA notice letter.  The letter should specifically notify him of the information and evidence necessary to substantiate his claims for service connection based on his Reserve duty service.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claims.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

(The Board notes that the AOJ has twice requested records for the Veteran from Spinal Health Care Associates, P.C., but has received no records from that facility.  In response to the first request, it was noted that the Veteran was seen four times at that facility but did not follow the treatment protocol.  Most recently, in April 2010, the facility responded that it could not provide the requested information due the Veteran being noncompliant with his treatment plan.  The Veteran is reminded that ultimately it is his responsibility to provide private medical records in support of his claim and is thus invited to contact Spinal Health Care Associates, P.C., himself and request copies of any relevant treatment records.)  

3.  The AOJ must confirm all of the Veteran's military service and verify all of his dates of service, to the extent feasible.  The AOJ should determine whether any period was active duty, ACDUTRA, or inactive duty training, and, to the extent feasible, provide the dates for each period of service.  As part of that process, the AOJ should attempt to obtain copies of all separation certificates, as well as the Veteran's Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ) or the like that may have been maintained with his Reserve unit.  To verify ACDUTRA or any dates of inactive duty training, pay/duty records may need to be researched.  The appropriate agency(ies) must be contacted to obtain the records.  All attempts to obtain this data, and any responses received, should be documented in the claims folder.

4.  The appellant should thereafter be afforded a VA examination to evaluate his claims of service connection for DDD and stenosis of the cervical spine and left C6 radiculopathy.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  

The examiner should be asked to review the entire record, take a detailed history from the Veteran, and provide an opinion as to the medical probabilities that the Veteran's DDD with stenosis of the cervical spine and left C6 radiculopathy are attributable to either the Veteran's period of active military service from November 1978 to February 1995, or any later indentified period of active duty, ACDUTRA, or inactive duty training.  A detailed explanation for each opinion should be set forth.

If an examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

5.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

